Citation Nr: 0200123	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  01-07 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension, to include the propriety of the amount of monthly 
withholding of VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a decision, apparently in November 
2000, by the Debt Management Center (DMC) Committee on 
Waivers and Compromises (COWC) at the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  
The decision apparently denied a waiver of pension 
indebtedness of $10,505.


REMAND

In colloquial terms the veteran essentially says there is 
something wrong with the picture of indebtedness painted by 
the communications he has received from VA.  The Board 
agrees.

A preliminary review of the claims file appears to indicate 
that either there are additional relevant records that have 
not been associated with the claims file that may explain the 
mysteries raised by the conflicting communications in this 
matter to the veteran, or that there are manifest 
inconsistencies in the communications provided the veteran in 
this matter that preclude the Board from determining what 
exactly, if anything, is in dispute in this matter.  Evidence 
in the claims file identifies conflicting statements as to 
the existence of overpayments or, assuming there are existing 
overpayments, the amounts of any overpayments.  In light of 
the resulting ambiguities, and cognizant of its duty to 
perform a de novo review of this appeal, the Board finds that 
further development is necessary.

In April 1992, the veteran's pension benefits were reduced in 
light of evidence of a change in his income.  According to 
the June 2001 statement of the case (SOC), the veteran was 
informed of the corresponding overpayment by letter dated in 
March 1992.  A copy of such correspondence is not in the 
claims file, although the claims file does contain a VA 
printout reportedly showing that such correspondence was sent 
to the veteran's correct address.  The SOC also refers to an 
April 1992 letter from the veteran requesting that the 
overpayment be paid in monthly installments of $50.00.  The 
sole copy in the claims file of such correspondence is a 
photocopy submitted by the veteran in December 2000.  

May 1998 correspondence informed the veteran of a change in 
the rate of his pension benefits.  A July 1998 report of 
contact demonstrates that the veteran had discovered from a 
VA employee that the RO's May 1998 award letter had informed 
him correctly that he was due benefits at the Housebound 
rate, but had incorrectly informed him that the Housebound 
rate was actually the higher Aid and Attendance rate.  It was 
noted that the veteran had no way of knowing of this error 
until he was informed by a VA employee and should not be 
charged with the overpayment.   when he was only due the 
Housebound rate.  

A July 1998 Administrative Decision of the RO in Houston, 
Texas, noted that the veteran had been granted Housebound 
benefits by an April 1998 rating decision, but had been paid 
at the Aid and Attendance rate.  The decision found that the 
payments were due to an administrative error on the part of 
the VA, and that the veteran was not responsible for the 
resulting overpayment of $1,632 and that he should not be 
charged with this overpayment.  The veteran's monthly 
benefits were reduced to the correct amount, effective 
October 1998.

An August 15, 2000, letter to the veteran from the DMC 
informed him that his current balance was $5,605.  It 
informed him that additional benefits were available for 
offset, and that VA needed to review the veteran's financial 
situation to determine if the amount of the offset could be 
increased to satisfy the debt in a shorter period of time.  

On a VA Financial Status Report (FSR), dated August 25, 2000, 
the veteran asked to continue his monthly payment of $50.00.  
A September 2000 letter to the veteran from the DMC informed 
him that VA would withhold $230 each month from his benefits 
to apply to his debt of $5,505, beginning November 1, 2000.  
The claims file does not contain any decision explaining how 
this amount was reached.  

Correspondence to the veteran dated later in September 2000 
informed him that he needed to complete and return another 
FSR for a reduction in his withholding to be considered.  The 
veteran submitted an FSR dated in October 2000 to the effect 
that he did not want his withholding increased at all.  The 
Board considers this an attempt by the veteran to disagree 
with VA's proposal to increase his withholding.  
Nevertheless, it appears that the RO did not further develop 
this aspect of the veteran's claim.

A November 2000 letter to the veteran from the DMC informed 
him that the COWC had denied a waiver of pension indebtedness 
of $10,505.  The claims file does not contain any decision 
identifying this debt or explaining the denial of the waiver.  

A Case Details printout from the COWC shows that it met in 
February 2001 regarding a debt of $5,225.  The printout 
explains that the COWC did not make a decision, and that the 
DMC denied the waiver as untimely.  A February 2001 DMC 
Referral for Committee on Waivers and Compromises (Referral) 
shows that the veteran had requested a waiver in the amount 
of $5,225, for an original principal amount of $5,188, that 
had been established in March 1992.  The Referral notes that 
the waiver was denied in November 2000 because it was 
untimely.  

The June 2001 SOC refers to an overpayment of $5,188.  

A July 2001 letter to the veteran from the DMC thanked him 
for a recent inquiry about a pension debt of $3,385.  The 
letter includes an accounting that appears to show the 
veteran was due benefits totaling $35,015.00 and was paid 
benefits totaling $38,400.00 between 12/1/89 and 6/30/01.  
The difference between these amounts is $3,385.00.  The 
accounting makes no discernible reference to any reduction of 
benefits to repay the debt originally identified in 1992, 
despite the fact that apparently there had been a withholding 
of $50.00 per month since the original (1992) debt was 
identified.  Further, it appears as best the Board can 
determine that the calculation of the indebtedness included 
the overpayment in 1998 of $1,632 generated by sole VA 
administrative error in paying the Aid and Attendance rate 
rather than the Housebound rate of special monthly pension.  
That amount of overpayment had been waived in the July 1998 
Administrative decision. 



Further development is also required by a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (Supp. 
2001).  Among other things, this law eliminates the concept 
of a well grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas, 1 Vet. App. at 308.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this additional reason, a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should obtain photocopies or 
originals of all records from the DMC and 
COWC in St. Paul, Minnesota, concerning 
the veteran.  These records are to 
include any VA decisions dated in or 
around September 2000 regarding an 
increase in the amount of the veteran's 
monthly withholdings, any decisions dated 
in or around November 2000 regarding a 
waiver of an overpayment of $10,505, any 
decisions dated in or around November 
2000 regarding a debt of $5,225, and any 
decisions or explanations that will 
clarify whether any currently existing 
indebtedness is related to the 
overpayment originally found in 1992, or 
interest on that indebtedness, despite 
the deductions from the pension benefits 
due the veteran apparently taken since 
1992.   Any records received should be 
incorporated in the claims file.

3.  Upon completion of (1) and (2), and 
in light of any evidence received, the RO 
should provide the veteran and his 
representative a supplemental statement 
of the case (SSOC) showing all 
overpayments created, all amounts repaid 
by the veteran, all correspondence sent 
to and received from the veteran, and all 
decisions made by the DMC, COWC, or any 
RO.  The SSOC should provide and explain 
the final determinations as to the amount 
of the veteran's indebtedness and the 
amount of his monthly withholding.  The 
SSOC should provide the veteran with all 
relevant statutes and regulations.  The 
veteran and his representative should be 
afforded the appropriate period of time 
within which to respond thereto, at their 
option, as provided by governing 
regulation.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

5.  Then, the RO should readjudicate the 
veteran's claim of entitlement to a 
waiver of recovery of an overpayment of 
VA pension, to include the propriety of 
the amount of monthly withholding.

If the claim remain denied, the veteran and his 
representative should be furnished another SSOC.  They should 
be afforded the appropriate period of time within which to 
respond thereto, at their option, as provided by governing 
regulation.  Then, if otherwise in order, the case should be 
returned to the Board after compliance with all requisite 
appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

